DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 

Applicant argues 

    PNG
    media_image1.png
    478
    596
    media_image1.png
    Greyscale



the examiner disagrees. Paragraph 23 states “In one embodiment, the mobile phone can further comprise a light emitting device such as an LED to illuminate the object to be detected before the object to be detected distance is computed. By this way, a clearer object to be detected image can be acquired and thereby the computing for the object to be detected distance can be more accurate.“.  It is clear that this paragraph is showing the intended use of an LED in a camera, which is to eliminate the object being photographed. It. Examiner believes it is inherent, that photo sensors convert light incident upon it into electrons which is used to form image.
It is not inherent or implicit that all cameras with light sources are to acquire the incident direction of the reflected light. The PGPub 2006/0208156 a motion sensor such as a gyroscope. The optic assembly corrects for the movement by redirecting light.

Applicant argues 

    PNG
    media_image2.png
    184
    605
    media_image2.png
    Greyscale

Examiner’s Response:


Applicant argues 

    PNG
    media_image3.png
    328
    620
    media_image3.png
    Greyscale

Examiner’s Response:
Great makes sense so far.

Applicant argues 

    PNG
    media_image4.png
    100
    628
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    152
    616
    media_image5.png
    Greyscale


Examiner’s Response:
PGPub 2011/0102850 is not incorporated by reference for even suggested by the original disclosure. Nevertheless the examiner would agree that this is well known at the time the application was filed.  And paragraph 21 at least mentions that shutter time can be used for the time interval .  The shutter speed refers to the amount of time that the shutter is open to capture an image. In general they are selected from a set of settings on the camera. This will be referred to how long it takes to capture an image.

Applicant argues 

    PNG
    media_image6.png
    154
    618
    media_image6.png
    Greyscale

Examiner’s Response:
the issue is never the time she was always with the distance. Paragraph 23 states “[0023] Besides an after image length of the object to be detected image, the moving speed can be further determined according to an object to be detected distance between the object to be detected and the speed detecting apparatus. In one embodiment, the above-mentioned mobile phone M further comprises a distance computing apparatus configured to compute an object to be detected distance between the object to be detected and the speed detecting apparatus. Various kinds of apparatuses can be applied to implement such distance computing apparatus. For example, the distance computing apparatus can be a distance computing apparatus using laser. Besides, the distance computing apparatus can be a depth sensor which can be applied to acquire image depth information such as a depth map for the images captured by the image capturing apparatus. Based on such image depth information, an object to be detected distance between the speed detecting apparatus and the object to be detected can be acquired, which is substantially equal to a distance between the image capturing apparatus and the object to be detected. In one embodiment, the mobile phone can further comprise a light emitting device such as an LED to illuminate the object to be detected before the object to be detected distance is computed. By this way, a clearer object to be detected image can be acquired and thereby the computing for the object to be detected distance can be more accurate.”.  The original disclosure fails to disclose critical information on how the invention works. The original disclosure states the object to be detected distance is the distance between the object be detected and speed detecting apparatus. Not the distance the object moved from the start of capture to be in the capture (shutter speed).   Furthermore only one distance is determined, not two or more as claimed.    


Claim Rejections - 35 USC § 112
Claims 1,9,  5-6, 13-14, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “(c) computing an angle between locations of the object to be detected corresponding to two terminals of the after image according to reflected light from the light emitting device; (d) computing two object to be detected distances between the object to be detected and the speed detecting apparatus corresponding to the two terminals of the after image”.  These limitations are not supported by the original disclosure.
Claim 1 recites “wherein the step (b) computes a moving distance of the object to be detected corresponding to the after image according to the angle and the two object to be detected distances”.  These limitations are not supported by the original disclosure.
The disclosure states “[0025] FIG.5 is a schematic diagram illustrating steps for computing a moving speed for the object to be detected according to one embodiment of the present invention. As illustrated in FIG.5, the image sensor IS in the image capturing apparatus captures an object to be detected image. Also, the two image terminals OTL and OTR of the object to be detected image form an angle with 60 degrees to the image sensor. Additionally, the object to be detected distance is a, thus the after image length in the object to be detected image corresponds to a real distance 1.15a. Accordingly, if a equals 1m, the after image length in the object to be detected image corresponds to a real distance 1.15m.”
	Additionally, the disclosure fails to teach HOW to determine the distances at the starting time and ending time of the image capture and HOW to determine the angle.  For example, the disclosures an example of camera frame rate of 37 frames per second.  This is faster than conventional frame rates of lidar systems, which range from 10 to 30 fps.  
Claim 9 is rejected under similar grounds as claim 1.
Claims 5-6, 13-14, 19-20 are rejected as dependent on a rejected claim.


No Prior Art reads on claims 1, 5-6, 9, 13-14, 19-20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662